SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1295
KA 14-01430
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LAIGTH A. OLLMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Peter C.
Bradstreet, J.), rendered August 19, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from three judgments, each of
which convicted him, upon his plea of guilty, of one count of
attempted criminal possession of a controlled substance in the third
degree (Penal Law §§ 110.00, 220.16 [1]). Each count arose from a
distinct occurrence involving oxycodone pills. In all three appeals,
defendant contends that his pleas should be vacated because, during
the plea colloquy, County Court failed to conduct the requisite
further inquiry after defendant negated an essential element of the
crimes to which he pleaded guilty by stating that he had a valid
prescription for the oxycodone pills and thus that his attempted
possession was not unlawful. We reject that contention. The record
establishes that, during the plea colloquy, defendant did not state
that he had a prescription for oxycodone but, rather, he stated that
he had a prescription for a “different . . . medication.” We
therefore conclude that the colloquy did not negate an essential
element of attempted criminal possession of a controlled substance in
the third degree, and thus the court had no duty to conduct a further
inquiry to ensure that defendant understood the nature of the charges
and that the pleas were intelligently entered (see generally People v
Lopez, 71 NY2d 662, 666).

     Although defendant’s contention that he received ineffective
assistance of counsel during the plea bargaining stage survives his
guilty pleas to the extent that he contends that his pleas were
                                 -2-                          1295
                                                         KA 14-01430

infected by the alleged ineffective assistance (see People v Neil, 112
AD3d 1335, 1336, lv denied 23 NY3d 1040), we reject that contention
(see generally People v Ford, 86 NY2d 397, 404). Specifically,
defendant contends that defense counsel erred in allowing him to plead
guilty after he stated during the colloquy that he lawfully possessed
the oxycodone but, as noted herein, defendant did not in fact state
that he had a prescription for the oxycodone pills.




Entered:   February 3, 2017                    Frances E. Cafarell
                                               Clerk of the Court